                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

MERS KUTT,                                    §
                                              §
                                              §   CIVIL ACTION NO. 2:19-CV-00316-RWS
               Plaintiff,                     §
                                              §
v.                                            §
   .                                          §
APPLE INC, ET AL.,                            §
                                              §
               Defendants.                    §

                                           ORDER
       Before the Court are motions to dismiss filed by Defendants Verizon Communication,

Inc., Jones Day, Travelers Companies, Inc., Blackberry Ltd., Arm Holding PLC, AT&T Corp.,

Apple Inc. and Intel Corporation. Docket Nos. 9, 11, 13–17, 19. Plaintiff has filed an amended

complaint. Docket No. 20. Therefore, those motions are DENIED-AS-MOOT.

        SIGNED this 2nd day of December, 2019.



                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE
